NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10020

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00056-GMN

 v.
                                                MEMORANDUM*
DEVIN BASS, a.k.a. Sauce G,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Devin Bass appeals from the district court’s judgment and challenges his

guilty-plea conviction and 60-month sentence for distribution of a controlled

substance, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Bass’s counsel has filed a brief stating



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Bass the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Bass waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   18-10020